J-S63012-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37


 COMMONWEALTH OF                    :     IN THE SUPERIOR COURT
 PENNSYLVANIA,                      :        OF PENNSYLVANIA
                                    :
              Appellee              :
                                    :
                 v.                 :
                                    :
 DARRYL (DEWS) WEST,                :
                                    :
              Appellant             :        No. 743 EDA 2019


         Appeal from the PCRA Order Entered February 5, 2019
          in the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0001366-2012
                                      CP-51-CR-0001772-2012
                                      CP-51-CR-0014064-2011



 COMMONWEALTH OF                    :     IN THE SUPERIOR COURT
 PENNSYLVANIA,                      :        OF PENNSYLVANIA
                                    :
              Appellee              :
                                    :
                 v.                 :
                                    :
 DARRYL DEWS,                       :
                                    :
              Appellant             :        No. 744 EDA 2019


         Appeal from the PCRA Order Entered February 5, 2019
          in the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0001366-2012
                                      CP-51-CR-0001772-2012
                                      CP-51-CR-0014064-2011
J-S63012-19


  COMMONWEALTH OF                              :   IN THE SUPERIOR COURT
  PENNSYLVANIA,                                :      OF PENNSYLVANIA
                                               :
                  Appellee                     :
                                               :
                      v.                       :
                                               :
  DARRYL DEWS,                                 :
                                               :
                  Appellant                    :     No. 745 EDA 2019


             Appeal from the PCRA Order Entered February 5, 2019
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001366-2012
                                          CP-51-CR-0001772-2012
                                          CP-51-CR-0014064-2011

BEFORE: GANTMAN, P.J.E., MURRAY, J. and STRASSBURGER, J.*

DISSENTING STATEMENT BY STRASSBURGER, J.:

                                                     FILED JANUARY 16, 2020

       I respectfully dissent because I would hold disposition of the instant

appeal until after this Court’s en banc review of the following appeals,

Commonwealth v. Rebecca Johnson, 2063 EDA 2018; Commonwealth

v. Ron Larkin, 2761 EDA 2018; and Commonwealth v. Jerome Johnson,

1620 EDA 2018; 2045 EDA 2018; 2046 EDA 2018; and 2047 EDA 2018. On

October 4, 2019, this Court ordered that the aforementioned appeals be listed

before the next available en banc panel. The primary issues are whether (1)

Appellant’s inclusion of multiple court of common pleas docket numbers on his

or her notices of appeal violates Pa.R.A.P. 341 and Commonwealth v.


____________________________________________

* Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S63012-19


Walker, 185 A.3d 969 (Pa. 2018); and (2) if so, whether such violation

necessitates quashal by this Court. Because these issues are precisely before

us in the instant appeal, I would wait until disposition of the en banc cases

before ruling on Appellant’s appeal.




                                       -3-